ICJ_012_ReservationsGenocideConvention_UNGA_NA_1951-05-28_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

RESERVES A LA CONVENTION
POUR LA PRÉVENTION ET LA
RÉPRESSION DU CRIME
DE GÉNOCIDE
AVIS CONSULTATIF DU 28 MAI 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RESERVATIONS TO THE
CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE
CRIME OF GENOCIDE
ADVISORY OPINION OF MAY 28th, 1951

LEYDE LEYDEN
SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent avis doit être cité comme suit:

« Réserves à la Convention sur le Génocide,
Avis consultatif : C. I. Jf. Recueil 1951, h. 15.»

This Opinion should be cited as follows:

“Reseryvations to the Convention on Genocide,
Advisory Opinion: I.C.]. Reports 1951, p. 15.”

 

N° de vente: 59
Sales number

 

 

 
1951

Le 28 mai
Rôle général

n

9

12

15

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951
28 mai 1951

RESERVES A LA CONVENTION
POUR LA PREVENTION ET LA
REPRESSION DU CRIME
DE GENOCIDE

Compétence consultative de la Cour. — Exception déduite: de
l'existence prétendue d'un différend ; du prétendu droit exclusif des par-
ties à la Convention sur le génocide d'interpréter celle-ci ; de l’article IX

de la Convention. — Rejet de l'exception.

Réponses limitées à la Convention sur le génocide. — Questions
abstraites. |

Réserves. — Objections. — Droit d’un Etat qui a formulé une réserve

- d'être partie à la Convention nonobstant l’objection faite à sa réserve

par certaines parties. — Circonstances justifiant un assouplissement
de la règle de l'intégrité. Faculté d'apporier des réserves à la Conven-
tion ; intention de l'Assemblée générale et des Etats contractants ; fins
supérieures de la Convention. —- Critère de la compatibilité de la réserve
avec le but et l’objet de la Convention. — Appréciation individuelle des
Etats. — Absence. de règle de droit international relative aux effets des
yéserves. — Pratique administrative de la Société des Nations et le
l'Organisation des Nations Unies.

Effet de la réserve : entre l'État qui la formule et l'État. qui y fait
objection. — Application du critère de la compatibilité.

Objection faite : par un Etat qui n'a pas signé la Convention ; par un
signataire qui ne l'a pas ratifiée. — Statut provisoire du signataire.

 

AVIS CONSULTATIF

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIC,
DE VisscHER, Sir Arnold McNair, M. KLAESTAD,
Bapawl Paca, MM. Reap, Hsu Mo, Juges;
M. HAMBRO, Greffier.
16

AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

La Cour,

ainsi composée,

donne l’avis consultatif suivant :

A la date du 16 novembre 1950, l’Assemblée générale des Nations
Unies a adopté la résolution ci-après :

« L'Assemblée générale,

Ayant examiné le rapport du Secrétaire général sur les réserves
aux conventions multilatérales,

Considérant que certaines réserves à la Convention pour la pré-
vention et la répression du crime de génocide ont provoqué des
objections de la part de quelques Etats,

Considérant que la Commission du droit international a entrepris
une étude d'ensemble du droit des traités, y compris la question
des réserves,

Considérant que des divergences d'opinions en ce qui concerne
les réserves se sont manifestées au cours de la cinquième session de
l’Assemblée générale, et spécialement à la Sixième Commission,

1. Demande à la Cour internationale de Justice un avis consul-
tatif sur les questions suivantes :

En ce qui concerne la Convention pour la prévention et la
répression du crime de génocide, dans l'hypothèse du dépôt par
un État d’un instrument de ratification ou d'adhésion contenant
une réserve formulée soit au moment de la ratification ou de
l'adhésion, soit au moment de la signature suivie de ratification :

I. L'État qui a formulé la réserve peut-il être considéré comme
partie à la Convention aussi longtemps qu’il maintient sa
réserve si une ou plusieurs parties à la Convention font une
objection à cette réserve, les autres parties n’en faisant pas ?

If. En cas de réponse affirmative à la première question, quel
est l'effet de cette réserve dans les relations entre l'État qui
a formulé la réserve et :
a) Les parties qui ont fait une objection à la réserve ?
b) Celles qui l'ont acceptée ?

III. En ce qui concerne la réponse à la question I, quel serait
Veffet juridique d’une objection 4 une réserve si cette objec-
tion est faite par:

a) Un signataire qui n’a pas encore ratifié la Convention ?
b) Un Etat qui a le droit de signer ou d’adhérer, mais qui
ne l’a pas encore fait ?

2. Invite la Commission du droit international :

a) A étudier, au cours de ses travaux sur la codification du droit
des traités, la question des réserves aux conventions multilatérales
aux deux points de vue de la codification et du développement
progressif du droit international; à accorder priorité à cette étude
et à présenter un rapport sur cette question, plus particulièrement
en ce qui concerne les réserves aux conventions multilatérales dont
17 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

le Secrétaire général est le dépositaire, ce rapport devant étre
examiné par l’Assemblée générale au cours de sa sixième session ;

b) A tenir compte lors de cette étude de toutes les opinions
exprimées au cours de la cinquième session de l’Assemblée générale
et spécialement à la Sixième"Commission ;

3. Invite le Secrétaire général, en attendant que la Cour inter-
nationale de Justice ait donné son avis consultatif, que la Commis-
sion du droit international ait fait parvenir son rapport et que
l’Assemblée générale ait pris une nouvelle décision, à appliquer la
méthode qu'il a suivie jusqu'ici pour la réception des réserves aux
conventions, pour leur notification et pour les demandes d’appro-
bation de ces réserves, le tout sans préjudice de l’efiet juridique que
l'Assemblée générale pourra, à sa sixième session, recommander
d'attribuer aux objections élevées contre les réserves aux conven-
tions. »

Par une lettre du 17 novembre 1950, enregistrée au Greffe le
20 novembre, le Secrétaire général des Nations Unies a transmis à
la Cour la copie certifiée conforme de la résolution de l’Assemblée
générale.

Le 25 novembre 1950, le Greffer, conformément à l’article 66,
paragraphe premier, du Statut de la Cour, a notifié la requête à
tous les Etats admis à ester en justice devant la Cour.

“À ja date du. 1 décembre 1950, le Président — Ja Cour ne
siégeant pas — rendit une ordonnance par laquelle il fixait au
20 janvier 1951 le délai pour la présentation d’exposés écrits et
réservait la suite de la procédure. Aux termes de ladite ordonnance,
ces exposés pouvaient être adressés à la Cour par tous les États
habilités à devenir parties à la Convention sur le génocide, à savoir
tous les Membres de l'Organisation des Nations Unies, ainsi que
les États non membres ayant reçu une invitation à cet effet de
l'Assemblée générale. En outre, des exposés écrits pouvaient égale-
ment être présentés par les organisations internationales jugées
par la Cour susceptibles de fournir des renseignements sur les
questions soumises à celle-ci à fin d'avis, à savoir l'Organisation
internationale du Travail et l'Organisation des États américains.

Le même jour, le Greffier adressa la communication spéciale et
directe prévue par l'article 66, paragraphe 2, du Statut aux Etats
admis à ester en justice devant la Cour, qui avaient été invités à
signer et ratifier la Convention sur le génocide ou à y adhérer, soit
en vertu de l’article XI de celle-ci, soit en vertu d’une résolution
se référant audit article XI, adoptée par l'Assemblée générale le
3 décembre. 1949 ; en application de l'article 63, paragraphe pre-
mier, et de l’article 68 du Statut, la même communication fut faite
aux autres États invités à signer et ratifier la Convention ou à y
adhérer en vertu de la résolution de l’Assemblée générale, à savoir
les États suivants : Albanie, Autriche, Bulgarie, Cambodge, Ceylan,
Corée, Finlande, Hongrie, Irlande, Italie, Jordanie, Laos, Monaco,

6
18 AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

Portugal, Roumanie et Vietnam. La communication du Greffier fut
enfin adressée à l'Organisation internationale du Travail et à
l'Organisation des États américains.

Dans le délai prescrit, des exposés écrits furent déposés par les
gouvernements et organisations internationales suivants : Organisa-
tion des Etats américains, Union des Républiques socialistes
soviétiques, Royaume hachémite de Jordanie, États-Unis d’ Améri-
que, Royaume-Uni de Grande-Bretagne et d’Irlande du Nord,
Secrétaire général des Nations Unies, Israël, Organisation interna-
tionale du Travail, Pologne, Tchécoslovaquie, Pays-Bas, Répu-
blique populaire de Roumanie, République socialiste soviétique
d'Ukraine, République populaire de Bulgarie, République socialiste
soviétique de Biélorussie, République des Philippines.

Par envoi du 14 décembre 1950, reçu le 29 janvier 1951, le
Secrétaire général des Nations Unies transmit au Greffe la docu-
mentation qu’il était chargé de lui fournir en application de
l’article 65 du Statut de la Cour. Tous ces documents sont énumérés
dans le bordereau joint en annexe au présent avis.

La République fédérale d'Allemagne ayant été invitée, à la date
du 20 décembre 1950, à adhérer à la Convention sur le génocide,
le Greffier, par un télégramme et une lettre du 17 janvier 1951
constituant la communication spéciale et directe prévue à l’arti-
cle 66, paragraphe 2, du Statut, fit connaître au Gouvernement
fédéral allemand que la Cour était disposée à recevoir un exposé
écrit et à entendre un exposé oral de sa part ; il n’a pas été donné
suite à cette suggestion.

Par lettre du 9 mars 1951, enregistrée au Greffe le 15 mars, le
Secrétaire général des Nations Unies fit savoir qu’il avait désigné
M. Ivan S. Kerno, Secrétaire général adjoint chargé du Départe-
ment juridique, comme son représentant devant la Cour, M. Kerno
étant autorisé à présenter tout exposé susceptible d'aider la Cour.

Le Gouvernement du Royaume-Uni, le Gouvernement français
et le Gouvernement d'Israël firent savoir, de leur côté, par lettres
datées respectivement du 17 janvier, du 12 mars et du 19 mars
1951, qu'ils avaient l'intention de présenter des exposés oraux.

Lors des audiences publiques tenues du Io au 14 avril 1951, la
Cour entendit des exposés oraux présentés :

au nom du Secrétaire général des Nations Unies, par M. Ivan
S. Kerno, Secrétaire général adjoint chargé du Département juri-
dique ;

au nom du Gouvernement d’Israél, par M. Shabtai Rosenne,
conseiller juridique au ministère des Affaires étrangères ;

au nom du Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord, par le trés honorable sir Hartley Shawcross,

7
19 AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

K. C., M. P., Attorney-General, et par M. G. G. Fitzmaurice,
C. M. G., deuxième conseiller juridique au Foreign Office ;

au nom du Gouvernement de la République française, par
M. Charles Rousseau, professeur à la Faculté de droit de Paris,
conseiller juridique adjoint au ministère des Affaires étrangères.

*
* *

Dans les communications qu’ils ont adressées à la Cour, certains
gouvernements ont contesté le pouvoir de celle-ci d’exercer én la
présente affaire sa compétence consultative.

Une premiére objection repose sur la considération que, lors-
qu’une réserve formulée par un Etat au sujet de la Convention pour
la prévention et la répression du crime de génocide fait l’objet d’une
contestation, on se trouve en présence d’un différend et qu’afin
d'éviter de trancher ce différend, la Cour devrait s'abstenir de
répondre aux questions I et II. A cet égard la Cour peut se borner
à rappeler les principes qu’elle a énoncés dans son avis du 30 mars
1950 (C. I. J. Recueil 1950, p. 7x1). En principe, la réponse à une
demande d'avis ne doit pas être refusée. La disposition permissive
de l’article 65 du Statut reconnaît à la Cour le pouvoir d'apprécier
si les circonstances de l’espèce sont telles qu’elles doivent la déter-
miner à ne pas répondre à la demande d'avis. D’autre part, l’arti-
cle 68 du Statut lui reconnaît le pouvoir d'apprécier dans quelle
mesure les circonstances de chaque espèce doivent la déterminer
à appliquer à la procédure consultative les dispositions du Statut
applicables en matière contentieuse. L'objet de la présente demande
d’avis est d'éclairer les Nations Unies dans leur action propre. Il est
incontestable en effet que l’Assemblée générale, qui a élaboré et voté
la Convention sur le génocide, et le Secrétaire général, dépositaire
des instruments de ratification et d'adhésion, ont intérêt à connaître
les effets juridiques des réserves apportées à cette Convention et
plus particulièrement ceux des objections auxdites réserves.

Dans un ordre d’idées analogue, il a été allégué que la demande
d'avis constituerait une ingérence inadmissible de la part de
l’Assemblée générale et de la part d'Etats restés jusqu'ici étrangers
à la Convention dans l'interprétation de celle-ci, les Etats parties
à la Convention ayant seuls le droit de l’interpréter ou d’en solliciter
l'interprétation. Il y a lieu d'observer à cet égard que, non seule-
ment l’Assemblée générale a pris l'initiative de la Convention sur
le génocide, en a arrêté les termes et l’a ouverte à la signature et
à l'adhésion des Etats, mais, que des dispositions expresses de la
Convention (articles ‘XI et XVI) associent l’Assemblée générale
à la vie de celle-ci ; enfin, que l’Assemblée générale s’y est en fait
associée en s’efforçant d’obtenir adoption de la Convention par
un nombre d’Etats aussi grand que possible. Dès lors, on ne saurait

8
20 AVIS DU 28 V 5I (RESERVES A CONVENTION GÉNOCIDE)

douter que la détermination exacte des conditions de participation
à la Convention constitue pour les Nations Unies un intérêt propre
et permanent qui n'a pas disparu du fait de l'entrée en vigueur
de la Convention. Le pouvoir de l’Assemblée générale de demander
un avis consultatif à la Cour ne porte d’ailleurs aucune atteinte
au droit à l'interprétation de la Convention qui appartient en
propre aux États qui y sont devenus parties. Il en est indépendant
et s'exerce parallèlement à lui. Au surplus, les États parties à la
Convention ont la faculté de saisir la Cour par la voie indiquée
à l’article IX de la Convention.

Une autre objection a été avancée contre l'exercice de la
compétence consultative : elle est déduite de l’article IX de la
Convention sur le génocide qui dispose que les différends relatifs
à l'interprétation, l'application ou l'exécution de ladite Convention
seront soumis à la Cour internationale de Justice à la requête d’une
partie au différend. Il a été prétendu qu’il n'existe en l'espèce aucun
différend et, en conséquence, que l'effet de l’article IX serait
d'enlever à la Cour non seulement toute compétence contentieuse,
mais encore tout pouvoir de se prononcer par voie d'avis. La Cour ne
peut accepter cette manière de voir. L'existence d’une procédure de
règlement des différends, telle que celle qui est prévue à l’article IX,
n’est en soi aucunement exclusive d’une procédure consultative,
l’article 96 de la Charte accordant en termes généraux à l’Assemblée
générale et au Conseil de Sécurité la faculté de demander à la Cour
internationale de Justice un avis consultatif «sur toute question
juridique ». D'autre part, l’article IX présuppose pour son applica-
tion la qualité de «parties contractantes »; on ne saurait donc
pas s’en prévaloir contre une demande d'avis qui a précisément
pour objet de fixer, au regard des réserves et des objections qu’elles
soulèvent, les conditions de participation à la Convention.

En conclusion, la Cour estime qu'aucune des objections énoncées
ci-dessus à l'exercice de sa fonction consultative n’est fondée.

*
* %

La Cour observe que les trois questions qui lui sont soumises
pour avis présentent certains caractéres communs.

Elles sont toutes trois expressément limitées, par les termes de
la résolution de l’Assemblée générale, à la Convention pour la
prévention et la répression du crime de génocide, la méme résolution
invitant la Commission du droit international 4 étudier la question
générale des réserves aux conventions multilatérales aux deux
points de vue de la codification et du développement progressif
du droit international. Les questions ayant ainsi un objet nettement
défini, les réponses que la Cour est appelée à y faire sont néces-
sairement et strictement limitées à ladite Convention. La Cour
recherchera ces réponses dans les principes de droit relatifs à
l'interprétation de l'intention des parties dans les conventions
multilatérales.

9
2I AVIS DU 28 V5I (RESERVES A CONVENTION GENOCIDE)

D’autre part, les trois questions présentent un caractére purement
abstrait. Elles ne visent ni les réserves qui, en fait, ont été apportées
par certains Etats a la Convention, ni les objections qui ont été
faites par d’autres Etats à ces réserves. Elles ne se réfèrent même
pas aux réserves qui, éventuellement, pourraient être formulées
relativement à tel ou tel article, non plus qu'aux objections que
ces réserves pourraient éventuellement soulever.

La question I est conçue dans les termes suivants :

« L'État qui a formulé la réserve peut-il être considéré comme:
partie à la Convention aussi longtemps qu'il maintient sa réserve
si une ou plusieurs parties à la Convention font une objection à
cette réserve, les autres parties n’en faisant pas ? »

La Cour observe que cette question a trait non à la possibilité
d'apporter des réserves a la Convention sur le génocide, mais
uniquement au point de savoir si l’État contractant qui a formulé
une réserve peut, tant qu’il la maintient, étre considéré comme
partie a la Convention, alors qu’il y a divergence de vues au sujet
de cette réserve entre les parties contractantes, les unes acceptant
ladite réserve, les autres s’y refusant.

Il est bien établi qu'un Etat ne peut, dans ses rapports conven-
tionnels, être lié sans son consentement et qu’en conséquence aucune
réserve ne lui est opposable tant qu’il n’a pas donné son assentiment.
On peut également considérer comme un principe reconnu que
toute convention multilatérale est le fruit d’un accord librement
intervenu sur ses clauses et qu’en conséquence il ne peut appartenir
à aucun des contractants de détruire ou de compromettre, par
des décisions unilatérales ou par des accords particuliers, ce qui
est le but et la raison d’être de la convention. C’est à ce principe
que se rattachait la notion de l'intégrité de la convention telle
qu'elle a été adoptée, notion qui, dans son acception traditionnelle,
a conduit à ne reconnaître une réserve quelconque comme valable
que si elle est acceptée par tous les contractants sans exception
comme elle l’eût éte si elle avait été exprimée au cours de la
négociation.

Cette conception, directement inspirée de la notion du contrat,
conserve une valeur de principe indéniable. En ce qui concerne la
Convention sur le génocide, il y a lieu, toutefois, de faire état d’un
ensemble de circonstances qui ont pour résultat d’en assouplir les
applications. Parmi ces circonstances, il. convient de relever le
caractère nettement universel des Nations Unies sous les auspices
desquelles la Convention a été conclue et la très large participation
que l’article XI de la Convention a entendu organiser. La très
large participation à des conventions de ce genre a déjà entraîné
une flexibilité plus grande dans,la pratique internationale des
conventions multilatérales. Un usage plus général des réserves,
une part très large faite à l’assentiment tacite aux réserves, l’exis-
tence de pratiques qui vont jusqu’à admettre que l’auteur de réserves.

TO
22 AVIS DU 28 V 51 (RÉSERVES A CONVENTION GÉNOCIDE)

écartées par certains contractants est néanmoins considéré comme
partie à la convention dans ses rapports avec ceux d’entre eux qui
les ont acceptées, ce sont là autant de manifestations d’un besoin
nouveau d’assouplissement dans le jeu des conventions multi-
latérales.

I! y a lieu de relever également que la Convention sur le génocide,
si elle a été finalement approuvée à l’unanimité, est néanmoins le
résultat d’une série de votes pris à la majorité. Or, le principe
majoritaire, s’il facilite la conclusion des conventions multilatérales,
peut rendre nécessaire pour certains États de formuler des réserves.
Cette observation est confirmée par le nombre élevé des réserves
qui ont été apportées ces derniers temps aux conventions
multilatérales.

Dans cet état de la pratique internationale, on ne saurait certaine-
ment pas conclure de l'absence dans une convention multilatérale
d'un article relatif aux réserves à l'interdiction pour les Etats
contractants d'y apporter certaines réserves. Il faut également
tenir compte du fait que l'absence d’un tel article ou même la
décision de ne pas insérer un tel article peut s'expliquer par le
désir de ne pas inviter à multiplier les réserves. Le caractère d'une
convention multilatérale, son objet, ses dispositions, son mode
d'élaboration et d'adoption sont autant d'éléments qui doivent
être pris en considération pour apprécier, dans le silence de la
convention, la possibilité de formuler des réserves ainsi que pour
en apprécier la régularité et les effets.

S'il est exact qu'au cours des travaux préparatoires il a été
décidé de ne pas insérer un article spécial relatif aux réserves, il
est non moins vrai qu’à des stades successifs de l'élaboration de
la Convention la faculté pour les États de formuler des réserves
a été envisagée, C’est ainsi que dans les commentaires sur le projet
de Convention élaboré par le Secrétaire général, on relève le passage
suivant: «.... 1) Il semble que des réserves d’une portée générale
n'ont pas leur place dans une convention de ce genre, qui vise non
les intérêts particuliers d'un Etat, mais la préservation d’un élément
d'ordre international ....; 2) peut-être, au cours de la discussion
à l’Assemblée générale, apparaitra-t-il possible d'admettre certaines
réserves d'une portée limitée. »

Plus décisives encore à cet égard sont les discussions sur les
réserves à la Sixième Commission au cours des séances (It et
2 décembre 1948) qui ont précédé immédiatement l'adoption par
VPAssemblée générale de la Convention sur le génocide. Certains
délégués y ont clairement annoncé que leur gouvernement ne
pourrait signer ou ratifier la Convention que sous certaines réserves.

Au surplus, la faculté d'apporter des réserves à la Convention
paraît bien implicitement admise par les termes mêmes de la
question I.

La Cour reconnaît ainsi qu'une entente s’est formée au sein de
l’Assemblée générale quant à la faculté d'apporter des réserves

II
23 AVVS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

à la Convention sur le génocide et qu'il est permis d’en conclure
qu’au moment d’y devenir parties les États y ont donné leur assen-
timent. Il reste à déterminer le caractère des réserves qui peuvent
être formulées ainsi que le caractère des objections qui peuvent
y être opposées.

La réponse à ces questions doit être cherchée dans les traits
particuliers que présente la Convention sur le génocide. Les origines
et le caractère de la Convention, les fins poursuivies par l’Assemblée
générale et par les parties contractantes, les rapports que présentent
les dispositions de la Convention entre elles et avec ces fins, four-
nissent des éléments d'interprétation de la volonté de l’Assemblée
générale et des parties. Les origines de la Convention révèlent
l'intention des Nations Unies de condamner et de réprimer le
génocide comme « un crime de droit des gens » impliquant le refus
du droit à l'existence de groupes humains entiers, refus qui boule-
verse la conscience humaine, inflige de grandes pertes à l'humanité,
et qui est contraire à la fois à la loi morale et à l'esprit et aux fins
des Nations Unies (résolution 96 (I) de l’Assemblée générale,
11 décembre 1946). Cette conception entraîne une première consé-
quence : les principes qui sont à la base de la Convention sont des
principes reconnus par les nations civilisées comme obligeant les
États même en dehors de tout lien conventionnel. Une deuxième
conséquence est le caractère universel à la fois de la condamnation
du génocide et de la coopération nécessaire « pour libérer l'humanité
d’un fléau aussi odieux » (préambule de la Convention). La Conven-
tion sur le génocide a donc été voulue tant par l’Assemblée générale
que par les parties contractantes comme une convention de portée
nettement universelle. En fait, elle fut approuvée, le 9 décembre
1948, par une résolution qui fut votée unanimement par cinquante-
six États.

Les fins d’une telle convention doivent également être retenues.
La Convention a été manifestement adoptée dans un but purement
humain et civilisateur. One ne peut même pas concevoir une conven-
tion qui offrirait à un plus haut degré ce double caractère, puisqu'elle
vise d’une part à sauvegarder l’existence même de certains groupes
humains, d'autre part à confirmer et à sanctionner les principes
de morale les plus élémentaires. Dans une telle convention, les,
États contractants n’ont pas d'intérêts propres ; ils ont seulement
tous et chacun, un intérêt commun, celui de préserver les fins
supérieures qui sont la raison d’être de la convention. Il en résulte
que l’on ne saurait, pour une convention de ce type, parler d’avan-
tages ou de désavantages individuels des États, non plus que d’un
exact équilibre contractuel à maintenir entre les droits et les charges.
La considération des fins supérieures de la Convention est, en vertu
de la volonté commune des parties, le fondement et la mesure de
toutes les dispositions qu’elle renferme.

Appliquées à la question des réserves et plus particulièrement
des effets des objections aux réserves, ces considérations conduisent
aux conclusions suivantes.

12
24 AVIS DU 28 V 15 (RESERVES A CONVENTION GENOCIDE)

L'objet et le but de la Convention sur le génocide impliquent
chez l’Assemblée générale et chez les Etats qui l’ont adoptée l’inten-
tion d’y voir participer le plus grand nombre possible d’Etats.
L’exclusion compléte de la Convention d’un ou de plusieurs Etats,
outre qu’elle restreindrait le cercle de son application, serait une
atteinte à l’autorité des principes de morale et d'humanité qui sont
à sa base. On ne conçoit pas que les contractants aient pu facilement
admettre qu’une objection à une réserve mineure puisse produire
un tel résultat. Maïs on pourrait moins encore prêter aux contrac-
tants la pensée d’avoir sacrifié à la vaine recherche du nombre des
participants les fins mêmes de la Convention. L'objet et le but de
celle-ci assignent ainsi des limites tant à la liberté d'apporter des
réserves qu'à celle d’y objecter. Il en résulte que c’est la compati-
bilité de la réserve avec l’objet et le but de la Convention qui doit
fournir le critère de l'attitude de l’État qui joint une réserve à
son adhésion et de l'État qui estime devoir y faire une objection.
Telle est la norme de conduite qui doit guider chaque État dans
l'appréciation qu’il lui appartient de faire individuellement et pour
son propre compte de la régularité d’une réserve.

Toute autre conception conduit soit à faire accepter des réserves
destructives des fins que l’Assemblée générale et les parties contrac-
tantes se sont assignées, soit à reconnaître aux États parties à la
Convention le pouvoir d’exclure de celle-ci l’auteur d'une réserve
même mineure, parfaitement compatible avec ces fins.

Il a été soutenu cependant que tout État ayant qualité pour
devenir partie à la Convention sur le génocide peut le devenir tout
en y apportant, à volonté et en vertu de sa souveraineté, n'importe
quelle réserve. La Cour estime que ce point de vue ne peut être
retenu. I] est manifeste qu’une application aussi extrème de l’idée
de la souveraineté étatique pourrait conduire à une complète
méconnaissance de l’objet et du but de la Convention.

En sens inverse, il a été soutenu qu'il existe une règle de droit
international selon laquelle l'effet de toute réserve serait subordonné
à l’assentiment exprès ou tacite de toutes les parties contractantes.
Cette théorie s'appuie essentiellement sur une conception contrac-
tuelle de l’absolue intégrité de la convention telle qu’elle a été
adoptée. Cette conception ne saurait toutefois prévaloir si, compte
tenu du caractère de la convention, de son objet, de son mode
d'adoption, il peut être établi que les parties ont entendu, en
admettant la faculté d'apporter des réserves, y déroger.

Ii ne semble pas d’ailleurs que la conception de l’absolue intégrité
se soit traduite en une règle de droit international. Le rôle consi-
dérable que l’assentiment tacite a toujours joué dans l'effet qui a
été reconnu aux réserves ne permet guère d'affirmer l’existence

13
25 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

d’une telle régle, fixant avec une précision suffisante les effets des
objections élevées contre les réserves. En fait, les exemples d’objec-
tions élevées contre les réserves semblent trop rares dans la pratique
internationale pour avoir pu y donner naissance. On ne saurait
reconnaître cet effet au rapport qui fut adopté en la matière par
le Conseil de la Société des Nations le 17 juin 1927. Tout au plus
peut-on voir dans la recommandation émise 4 cette date par le
Conseil le pont de départ d’une pratique administrative qui, aprés
avoir été observée par le Secrétariat de la Société des Nations,
s’est en quelque sorte imposée par la force des choses au Secrétaire
général des Nations Unies en sa qualité de dépositaire des conven-
tions conclues sous les auspices de la Société. Mais on ne saurait
conclure que le problème juridique de l’effet des objections aux
réserves ait ainsi reçu une solution. L’opinion du Secrétaire général
des Nations Unies lui-même se trouve consigné dans le passage
suivant de son rapport en date du 21 septembre 1950: «Il est
universellement reconnu que le consentement des autres gouverne-
ments intéressés doit être obtenu avant qu’ils ne puissent être liés
par une réserve, mais il n’y a unanimité ni sur la procédure que
doit suivre le dépositaire pour obtenir le consentement requis, ni
sur l'effet juridique de l’objection qu’un Etat formule contre une
réserve. »

On peut toutefois se demander si l’Assemblée générale des Nations
Unies, en approuvant la Convention sur le génocide, ne s’est pas
tacitement référée à la pratique selon laquelle le Secrétaire général,
dans l’exercice de ses fonctions de dépositaire, ne considérait une
réserve comme acceptée définitivement que lorsqu'il était établi
qu'aucun des autres États contractants n’y faisait objection. Si
tel était le cas, il pourrait être soutenu que l'intention implicite des
parties contractantes aurait été de subordonner l'efficacité de
n'importe quelle réserve à la Convention sur le génocide à l’assenti-
ment de toutes les parties.

La Cour ne croit pas que cette façon de concevoir la situation
corresponde à la réalité. Il convient d'observer d’abord que l’exis-
tence d’une pratique administrative n’est pas en soi un élément
concluant pour apprécier la conception que les États contractants
à la Convention sur le génocide ont pu se former des droits et devoirs

ui en résultent. Il faut relever également l'existence parmi les

tats américains, membres à la fois des Nations Unies et de l’Orga-
nisation des États américains, d’une pratique divergente qui va
jusqu’à permettre à un État auteur de réserves de devenir partie
quelle que soit la nature des réserves formulées ou des objections
opposées à celles-ci par d’autres États contractants. Les travaux
préparatoires de la Convention ne contiennent aucune indication
qui autoriserait à dire que les contractants se sont implicitement
référés à une pratique déterminée. Une telle indication ne se trouve
pas davantage dans l'attitude subséquente des États contractants :
ni les réserves formulées par certains États, ni les positions prises

14
26 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

par d’autres Etats à l'égard de ces réserves ne permettent de conclure
à l'existence d’un assentiment à l’une ou à l’autre pratique.
Enfin, et du point de vue général de la priorité dont jouirait une
pratique donnée, il n’est pas sans intérêt de relever que les discus-
sions qui ont eu lieu à la Sixième Commission de la cinquième
session de l’Assemblée générale relativement aux réserves aux
traités multilatéraux témoignent d'un profonde divergence de
vues, certaines délégations se montrant attachées à la conception
de l’absolue intégrité du traité, les autres manifestant leur préfé-
rence pour une pratique plus souple propre à favoriser la parti-
cipation d’un plus grand nombre d’États.

Il résulte des considérations qui précèdent que Ja question I, en
raison de son caractère abstrait, n’est pas susceptible de recevoir
une réponse absolue. L’appréciation de toute réserve et des effets
des objections qui peuvent y être faites dépend de circonstances
particulières à chaque espèce.

*
* *

La Cour ayant répondu à la première question, passe à l’examen
de Ja question IT ainsi conçue :

« En cas de réponse affirmative à la première question, quel est
l'effet de cette réserve dans les relations entre l’État qui a formulé
la réserve et :

a) les parties qui ont fait une objection à la réserve ?

b) celles qui l’ont acceptée ? »

Les considérations qui sont à la base de la réponse faite par la
Cour à la question I sont pour une large part également applicables
ici. Ainsi qu'il a été dit ci-dessus, l’appréciation de la régularité de
la réserve appartient à chaque État partie à la Convention, celui-ci
exerçant ce droit individuellement et pour son propre compte.
Comme, d’autre part, aucun Etat ne peut être lié par une réserve
à laquelle il n’a pas consenti, il en résulte nécessairement qu’en
fait chaque Etat qui fait objection à une réserve, s'inspirant de son
appréciation personnelle de celle-ci dans les limites du critère de
l’objet et du but énoncé ci-dessus, peut ou non considérer l’État
qui a formulé la réserve comme partie à la Convention. Une telle
décision n’aura normalement d’effet que dans les rapports entre
PÉtat qui a fait la réserve et celui qui y a fait objection; elle
pourrait toutefois, comme il sera dit plus loin, viser à l'exclusion
complète de la Convention dans l’hypothèse où elle viendrait à se
traduire par une prise de position sur le plan juridictionnel.

Les inconvénients qu’entraine cette divergence éventuelle de
vues — et auxquels un article relatif à l'usage des réserves aurait
pu obvier — sont réels, ils sont atténués par l'obligation commune
des États contractants de s'inspirer, dans leur jugement, de la
compatibilité ou de l’incompatibilité de toute réserve avec l’objet

15
27 AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

et le but de la Convention. Il faut évidemment supposer chez les
contractants la volonté de préserver de toute façon ce qui est
essentiel aux fins de la Convention ; si cette volonté venait à faire
défaut, il est bien clair que la Convention elle-même se trouverait
ébranlée dans son principe comme dans son application.

Il se peut que la divergence de vues entre les parties sur la régula-
rité d’une réserve reste en fait sans suite. Il se peut, au contraire,
que certaines parties, tenant pour incompatible avec le but de la
Convention l’assentiment donné par d’autres parties à une réserve,
se décident à prendre position sur le plan juridictionnel au sujet
de cette divergence et à poursuivre le règlement du différend ainsi
né, soit par compromis, soit par la voie indiquée à l’article IX de
la Convention.

Il se peut enfin qu'un État, sans prétendre qu’une réserve est
imcompatible avec l’objet et le but de la Convention, y fasse néan-
moins objection, mais qu’une entente entre lui et l'État qui a
formulé la réserve ait pour effet de mettre la Convention en vigueur
entre eux, à l’exclusion des clauses affectées par la réserve.

Telle étant la situation, la tâche du Secrétaire général se trouverait
simplifiée, celle-ci se réduisant à accueillir les réserves et les objections
et à en faire la notification.

*
* *

La question III est ainsi congue :

« En ce qui concerne la réponse à la question I, quel serait l'effet
juridique d’une objection 4 une réserve si cette objection est faite
par:

a) Un signataire qui n’a pas encore ratifié la convention ?

b) Un Etat qui a le droit de signer ou d’adhérer, mais qui ne

l’a pas encore fait ? »

La Cour constate que les termes de cette question la rattachent
à la question I. Ce rattachement est considéré par certains Etats
comme présupposant une réponse négative à cette dernière.

La Cour estime cependant que la question III pourrait se poser
dans tous les cas. Même dans le cas où la réponse à la question I
ne tendrait pas à exclure du cercle des parties à la Convention
l'État qui a fait une réserve à laquelle un autre État a fait objection,
il n'en demeure pas moins qu'entre l’État qui a fait la réserve et
celui qui y a fait objection la Convention n'entre pas en vigueur.
Avec cet effet juridique, même réduit, de l’objection, il y aurait
toujours lieu de se demander si les États visés sous litt. a) et b)
de la question III ont titre pour déterminer, par leur objection,
pareil résultat.

Dans une vue extrême du droit desdits États, on semble estimer
que ces deux catégories d’Etats ont un droit de devenir parties à

16
28 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

la Convention et qu’a ce titre ils auraient, de méme que tout Etat
partie à la Convention, le droit de faire objection à des réserves
ayant plein effet juridique, c’est-à-dire l'exclusion de la Convention
de l'État qui a fait la réserve. En leur refusant ce droit, dit-on, on
les obligerait soit à renoncer entièrement à leur droit de participer
à la Convention, soit à devenir partie à ce qui est en fait une conven-
tion différente. Ce dilemme ne correspond pas à la réalité, les
États en question ayant toujours la faculté d'être partie à la
Convention dans leurs rapports avec d’autres contractants.

Dès l’ouverture de la Convention sur le génocide à la signature,
tout Membre des Nations Unies et tout État non membre auquel
l’Assemblée générale avait adressé une invitation à la signature
avaient le droit d’être partie à la Convention. Deux procédés
étaient possibles pour atteindre cette fin: soit la signature, depuis
le 9 décembre 1948 jusqu’au 31 décembre 1940, suivie de ratification,
soit l’adhésion à partir du rer janvier 1950 (article XI de la Conven-
tion). La Cour relève que le droit de devenir partie à la Convention
ne traduit pas une notion bien définie. On ne conçoit pas qu'avant
l'exercice de l’une ou de l’autre des deux facultés prévues pour être
partie à la Convention, un Etat, eût-il participé à l'élaboration de
celle-ci, puisse exclure un autre Etat. Ne possédant aucun droit
qui puisse dériver de la Convention, cet État ne peut tirer une
telle faculté de la qualité de Membre des Nations Unies ou de
l'invitation à signer à lui adressée par l’Assemblée générale.

Le cas d'un État signataire est différent. Sans entrer dans
l'examen de la portée juridique de la signature dans les conventions
internationales, portée essentiellement variable, suivant les cas,
la Cour estime que la signature constitue la première étape dans
la participation à la Convention.

Il est évident que sans la ratification, la signature ne rend pas
l'État signataire partie à la Convention ; elle établit néanmoins
au profit de cet État un statut provisoire. Ce statut peut diminuer
en force et importance après l'entrée en vigueur de la Convention.
Mais tant avant qu'après cette entrée en vigueur, ce statut autori-
serait, en matière d’objection, un traitement plus favorable aux
Etats signataires qu'à ceux qui n’ont ni signé ni adhéré.

En effet, à la différence de ces derniers, les Etats signataires ont
procédé à une partie des actes nécessaires à l'exercice du droit
d’Etre partie. En attendant la ratification, le statut provisoire créé
par la signature confère aux signataires qualité pour formuler au
titre conservatoire des objections ayant elles-mêmes un caractère
provisoire. Celles-ci‘tomberaient si la signature n’était pas suivie

de ratification ou elles deviendraient définitives avec la ratification.

17
29 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

Jusqu’a cette ratification, l’objection faite par un Etat signataire
ne saurait donc produire un effet juridique immédiat en ce qui
concerne l’État qui a fait la réserve. Elle aurait simplement pour
conséquence de fixer et de proclamer l'attitude éventuelle de l’État
signataire lorsqu'il serait devenu partie à la Convention.

L'intérêt juridique que poursuit l'État signataire en faisant
objection à la réserve serait ainsi amplement sauvegardé. L'État
qui a fait la réserve aurait été averti que, dès que les exigences
d'ordre constitutionnel ou autre qui ont pu motiver le retard
de la ratification auraient été satisfaites, il serait en présence d’une
objection valable qui doit sortir son plein effet juridique, et il
aurait en conséquence à examiner, dès l'énoncé de l’objection, le
maintain ou le retrait de la réserve. Dans ces conditions, il importe
peu que la ratification intervienne dans un délai plus ou moins long.
La situation qui en résulterait serait toujours celle d’une ratification
accompagnée d’une objection à la réserve. Si la ratification n’inter-
venait pas, l’avertissement aurait simplement été vain.

Par ces motifs,
La COUR EST D’AVIS,

En ce qui concerne le Convention pour la prévention et la répres-
sion du crime de génocide, dans l’hypothèse du dépôt par un Etat
d’un instrument de ratification ou d'adhésion contenant une réserve
formulée soit au moment de la ratification ou de l’adhésion, soit
au moment de la signature suivie de ratification,

Sur la question I :

par sept voix contre cinq,

que l’État qui a formulé et maintenu une réserve à laquelle une
ou plusieurs parties à la Convention font objection, les autres parties
n’en faisant pas, peut être considéré comme partie à la Convention
si ladite réserve est compatible avec l'objet et le but de celle-ci ;
il ne peut l’être dans le cas contraire.

Sur la question IT :

par sept voix contre cinq,

a) que si une partie à la Convention fait objection à une réserve
qu'elle estime n'être pas compatible avec l’objet et le but de la
Convention, elle peut, en fait, considérer l'État qui a formulé
cette réserve comme n'étant pas partie à la Convention ;

b) que si, au contraire, une partie accepte la réserve comme étant
compatible avec l’objet et le but de la Convention, elle peut, en

18
30 AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

fait, considérer l'État qui a formulé cette réserve comme étant
partie à la Convention ;

Sur la question III :

par sept voix contre cinq,

a) ‘qu'une objection à une réserve faite par un État signataire
qui n’a pas encore ratifié la Convention ne peut avoir l’effet juridique
indiqué dans la réponse à la question I que lors de la ratification.
Jusqu'à ce moment, elle sert seulement à avertir les autres États
de l'attitude éventuelle de l'État signataire ;

b) qu’une objection à une réserve faite par un Etat qui a le droit
de signer ou d’adhérer mais qui ne l'a pas encore fait ne produit
aucun effet juridique.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-huit mai mil neuf cent
cinquante et un, en deux exemplaires, dont l’un restera déposé
aux archives de la Cour et dont l’autre sera transmis au Secrétaire
général des Nations Unies.

Le Président de la Cour,

(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.

M. GUERRERO, Vice-Président, Sir Arnold McNaIR, M. Reap
et M. Hsu Mo, juges, tout en admettant que la Cour est compétente
en l'espèce, déclarent ne pas pouvoir se rallier à l’avis de la Cour
et, se prévalant du droit que leur confèrent les articles 57 et 68
du Statut, joignent audit avis l’exposé commun de leur opinion
dissidente.

M. ALVAREZ, juge, déclarant ne pas pouvoir se rallier à l’avis
de la Cour et se prévalant du droit que lui confèrent les articles 57
et 68 du Statut, joint audit avis l'exposé de son opinion dissidente.

(Paraphé) J. B.
(Paraphé) E. H.

19
56

ANNEXE

LISTE DES DOCUMENTS SOUMIS A LA COUR

I. — PIECES DÉPOSÉES AU COURS DE LA PROCEDURE ECRITE

iI)

15.

45

À. — DOCUMENTS PRÉSENTÉS PAR LE SECRÉTAIRE GÉNÉRAL DES

NATIONS UNIES

a) Documents joints à la requête (article 65, par. 2, du Statut)

I) COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, 5™¢ SESSION

x — Inscription de la question à l’ordre du jour
(Compte rendu des débats)

. Comptes rendus du Bureau : 69me séance.

Idem, 7omc séance.

. Compte rendu de l’Assemblée générale: 285me séance plénière.

B — Inscription à l'ordre du jour (documents)

. Adoption de l’ordre du jour de la 5me Session et répartition entre les

Commissions des différents points de l’ordre du jour : Rapport du
Bureau (extrait).

Attribution des points de l’ordre du jour de la 5me Session : Lettre
du 26 septembre 1950 du Président de l'Assemblée au Président
de la 6m Commission (extrait).

EXAMEN DE LA QUESTION A LA 6m COMMISSION ET A L’ASSEMBLEE
(COMPTES RENDUS DES DEBATS)

6me Commission :

217me séance.

2:8me séance.

. 21gme séance.
. 220me séance.

221me séance,
222me séance.
223me séance.

. 224me séance.
. 225me séance.
. Rectificatif au compte rendu analytique des 217me, 22rme, 222me

et 225me séances.
Assemblée générale :
305me séance plénière.
57

AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

Ill) EXAMEN DE LA QUESTION A LA 6me COMMISSION ET A L'ASSEMBLÉE

16.

17.
18.

19.
20.

21.
22.

23.

24.
25.

26.

27.
28.

29.
30.

31.

32.

33-

34.

46

(DOCUMENTS)
Rapport du Secrétaire général a l’Assemblée (première phase).
Etats-Unis d'Amérique : projet de résolution.
États-Unis d'Amérique : projet de résolution revisé.
Royaume-Uni : amendements au projet de résolution des États-Unis.

Uruguay : amendements au projet de résolution des États-Unis.

Mémorandum présenté par l’Uruguay.
France : amendements au projet de résolution des États-Unis.

Iran : amendements au projet de résolution des États-Unis.

Chili : amendement au projet de résolution amendé par l’Uruguay.

Suède : amendements aux amendements du Royaume-Uni au
projet de résolution des Etats-Unis.

Note du Secrétaire général.

Note du Secrétaire général (additif).

Égypte, France, Grèce, Iran, Royaume-Uni: projet de résolution
commun.

Belgique, Danemark, Norvège, Pays-Bas et Suède : amendements
au projet de résolution présenté en commun par l'Égypte, la France,

la Grèce, l’Iran et le Royaume-Uni.

Belgique, Chili, Danemark, Égypte, États-Unis, France, Grèce,
Iran, Norvège,. Pays-Bas, Royaume-Uni, Suède, Uruguay : projet
de résolution remplaçant les documents ci-dessus.

Union des Républiques soviétiques socialistes : amendements au
projet de résolution, présenté en commun, de la Belgique, du Chili,
du Danemark, de l'Égypte, des Etats-Unis, de la France, de la
Grèce, de l'Iran, de la Norvège, des Pays-Bas, du Royaume-Uni,
de la Suède et de l'Uruguay.

Rapport de la 6me Commission à l’Assemblée (phase finale).

Belgique, Chili, Danemark, Égypte, États-Unis, France, Grèce, Iran,
Norvège, Pays-Bas, Royaume-Uni, Suède, Uruguay : amendements
au projet de résolution présenté par la 6me Commission.

Résolution adoptée par l'Assemblée à sa 305me séance du 16 novem-
bre 1950.
58

AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

b) Documents annexés à l’exposé écrit

PREMIERE PARTIE. — NOTIFICATION PAR LE
SECRETAIRE GENERAL DU DEPOT DE VINGT INSTRU-
MENTS DE RATIFICATION OU D’ADHESION :

47

I.
IT.
Iil.

Notification (rg octobre 1950)
Procès-verbal (14 octobre 1950)
Corrigendum à la notification (1r°r novembre

1950)

DEUXIÈME PARTIE. — NOTIFICATIONS DE RÉSERVES
PAR LE SECRÉTAIRE GÉNÉRAL :

I. Notifications de réserves présentées à la
signature de l'Union des Républiques
socialistes soviétiques :

IT.

À.

Notification aux États qui n'avaient pas
encore ratifié ou adhéré :

1. Notification (30 décembre 1949)
2. Procès-verbal de signature (16 décem-

bre 1949)

3. Corrigendum à la notification
(13 janvier 1950)

Notification aux États ayant déjà

ratifié : ,

1. Notification (30 décembre 1940)

2. Procès-verbal de signature (16 décem-
bre 1949)

Lettre du Secrétaire général adjoint à
l’Union des Républiques socialistes
soviétiques (13 janvier 1950)

Notifications de réserves présentées à la

A.

B.

signature par la Biélorussie :

Notification aux États n'ayant pas
encore ratifié ou adhéré :

1. Notification (30 décembre 1949)

2. Procès-verbal de signature (16 décem-
bre 1949) |

Notification aux États ayant déjà

ratifié :

1. Notification (30 décembre 1949)

2. Procès-verbal de signature (16 décem-
bre 1940)

N° du document

anglais

12

NI

13

14

15

18

15

annexé
francais

be

II

10

16

17
59 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

N° du document
annexé
anglais français
C. Lettre du Secrétaire général adjoint à la
Biélorussie (13 janvier 1950) 19

III. Notification de réserves présentées à la
signature par l'Ukraine :

A. Notification aux États qui n’avaient pas
encore ratifié ou adhéré :

1. Notification (29 décembre 1949) 20 32
2. Procès-verbal de signature (16 décem-

bre 1949) 27 23
3. Corrigendum à la notification

(x3 janvier 1950) 8 10

B. Notification aux États ayant déjà

ratifié :
1. Notification (30 décembre 1949) 24
2. Procès-verbal de signature (16 décem-

bre 1949) ai 23

C. Lettre du Secrétaire général adjoint à
l'Ukraine (13 janvier 1950) 25

IV. Notifications de réserves présentées à la
signature par la Tchécoslovaquie :
A. Notification aux États n'ayant pas
encore ratifié ou adhéré :
1. Notification (29 décembre 1949) 26 28
2. Procès-verbal de signature (28 décem-
bre 1949) 27 29
B. Notification aux États ayant déjà
ratifié ou accédé :
1. Notification (30 décembre 1949) 30
2. Procès-verbal de signature (28 décem-
bre 1949) 27 29
C. Lettre du Secrétaire général adjoint à la
Tchécoslovaquie (13 janvier 1950) 31

V. Notification de réserves dans l’instrument de

ratification des Philippines :

A. Notification aux États n'ayant pas
encore ratifié ou adhéré :
1. Notification (21 juillet 1950) 32 34
2. Instrument de ratification 33 35

B. Notification: aux Etats ayant déjà
ratifié ou adhéré :
x. Notification (31 juillet 1950) 36 37
2. Instrument de ratification 33 35
60 AVIS DU 28 V 51 (RÉSERVES À CONVENTION GÉNOCIDE)

N° du document
annexé
anglais français
C. Lettre du Conseiller général et Direc-
teur principal aux Philippines (3x juillet
1950) 38
VI. Notifications de réserves dans l'instrument
d'adhésion de la Bulgarie :
A. Notification aux Etats n'ayant pas
encore ratifié ou adhéré :
1. Notification (3 août 1950) 39 AI
2. Instrument d'adhésion 40 42

B. Notification aux États ayant déjà
ratifié ou adhéré :

1. Notification (3 août 1950) 43 44
2. Instrument d'adhésion 40 42

C. Lettre du Conseiller général et Directeur
principal à la Bulgarie (3 août 1950) 45

VII. Notifications de réserves dans l'instrument
d'adhésion de la Roumanie :

A. Notification aux États n'ayant pas
encore ratifié ou adhéré :
1. Notification (21 novembre 1950) 46 48
2. Réserves de la Roumanie 47 49
B. Notification aux États ayant déjà
ratifié ou adhéré:

1. Notification (21 novembre 1950) 50 SI
2. Réserves de la Roumanie 47 49

VIII. Notifications de réserves dans l'instrument
d'adhésion de la Pologne :

A. Notification aux États n'ayant pas
encore ratifié ou adhéré :
I. Notification (29 novembre 1950) 52 54.
2. Instrument d'adhésion 53 55
B. Notification aux Etats ayant déja
ratifié ou adhéré :
1. Notification (18 décembre 1950) 56 57
2. Instrument d'adhésion 53 55

C. Lettre du Secrétaire général adjoint à
la Pologne (7 décembre 1950) 57 a

IX. Notifications de réception de l'instrument
de ratification de la Tchécoslovaquie
maintenant ses réserves :

49
61

AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

A. Notification à tous les Etats intéressés
(5 janvier 1951)

B. Lettre du Secrétaire général adjoint à la
Tchécoslovaquie (12 janvier 1951)

TROISIEME PARTIE. — INVITATIONS AUX Erats NON
MEMBRES DE DEVENIR PARTIES, CONTENANT
NOTIFICATIONS DE RESERVES :

50

I.

II.

HIT.

IV.

Lettre à l'Indonésie :
A. Lettre (27 mars 1950)
B. Annexes à la lettre:

1. Procès-verbal de signature de
VU. R.S.S. (16 décembre 1949)

2. Procès-verbal de signature de la Biélo-
russie (16 décembre 1940)

3. Procès-verbal de signature de
l'Ukraine (16 décembre 1949)

4. Procès-verbal de signature de la Tché-
coslovaquie (28 décembre 1949)

Lettre au Liechtenstein :
A. Lettre (10 avril 1950)

B. Annexes à la lettre (identiques aux
annexes à la lettre à l'Indonésie)

Lettre au Viet-Nam, au Cambodge et au
Laos :

A. Lettre (31 mai 1950)

B. Annexes à la lettre (identiques aux
annexes à la lettre au Liechtenstein)

Lettre à la République fédérale d’ Allemagne:
A. Lettre (20 décembre 1950)

B. Annexes à la lettre
(Identiques aux annexes à la lettre à
l'Indonésie)
Annexes supplémentaires :
1. Instrument de ratification des Phi-
lippines
2. Instrument d’adhésion de la Bulgarie
. Réserves de la Roumanie
4. Instrument d’adhésion de la Pologne

Ww

N° du document

anglais
58
60

61

18

23

. 64

33
40
47
53

annexé
français:

59

62

63
62

AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

QUATRIEME PARTIE. — CORRESPONDANCE RELATIVE
AU DESACCORD EXPRIME PAR LES GOUVERNE-
MENTS OU AUX OBJECTIONS AUX RESERVES PRE-
CITEES :

51

I.

IL.

Til.

Correspondance relative 4 la position de
VEquateur :

A. Note circulaire (5 mai 1950)

B. Annexes à la circulaire :

1. Note de l’Equateur (zo février 1950)

2. Lettre du Secrétaire général adjoint a
VEquateur (21 mars 1950)

3. Note de l’Equateur (31 mars 1950)
C. Note de l’Equateur (16 août 1950)

Correspondance relative à la position de

l’Union des Républiques socialistes soviéti-

ques :

A. Lettre de l'Union des Républiques socia-
listes soviétiques (2 mars 1950)

B. Lettre du Secrétaire général (23 mars
1950)

C. Lettre de l’Union des Républiques socia-
listes soviétiques (10 octobre 1950)

Correspondance relative à la position du
Guatemala :

A. Note circulaire (2 août 1950)

B. Annexes à la circulaire :

1. Lettre du Secrétaire général adjoint
au Guatemala (19 janvier 1950)

2. Note du Guatemala (16 juin 1950)

3. Lettre du Conseiller général et Direc-
teur principal au Guatemala (14 juillet

1950)
C. Note circulaire (7 septembre 1950)
D. Annexe à la circulaire :

Note du Guatemala (3r juillet 1950)
E. Note circulaire (18 octobre 1950)
F. Annexe à la circulaire :

Note du Guatemala (26 septembre
1950)

N° du document

anglais

65

66

67
68

73

74

75

76

77

78
79

80
85

86
89

go

annexé

français

69
70

71
72

8x
63 AVIS DU 28 V 51 (RÉSERVES A CONVENTION GÉNOCIDE)

N° du document

annexé
anglais français
IV. Lettres du Royaume-Uni :
A. Lettre du Royaume-Uni (31 juillet 1950) 93
B. Lettre du Royaume-Uni (30 septembre
1950) 94
C. Lettre du Royaume-Uni (6 décembre
1950) 95
V. Correspondance relative à la position de
l'Australie :
A. Note circulaire (4 octobre 1950) 96 98
B. Annexe à la circulaire :
Lettre de l'Australie (26 septembre
1950) 97 99
C. Note circulaire (11 décembre 1950) 100 102
D. Annexe à la circulaire :
Lettre de l'Australie (15 novembre
1950) IOI 103
E. Lettre des Philippines (15 décembre
1950) 104
CINQUIÈME PARTIE. — ACCUSÉS DE RÉCEPTION AUX
GOUVERNEMENTS AYANT RATIFIÉ OU ADHERE
SANS COMMENTAIRE SUR LES RÉSERVES :
I. Lettre au Panama (13 janvier 1950) 105
II. Lettre au Guatemala {19 janvier 1950) 78 82
III. Lettre à Israël (15 mars 1950) 106
IV. Lettre à Monaco (10 avril 1950) 107
V. Lettre au Royaume hachimite de
Jordanie (4 mai 1950) 108
VI. Lettre au Libéria (19 juin 1950) 109
VII. Lettre à l'Arabie saoudite (21 juillet
1950) 110
VIII. Lettre à la Turquie (7 août 1950) III
IX. Lettre au Viet-Nam (30 août 1950) 112
X. Lettre à la Yougoslavie (7 septembre
1950) 113

XI. Lettre au Salvador (6 octobre 1950) 114
XII. Lettre à Ceylan (15 novembre 1950) 115
XIII. Lettre au Cambodge (15 novembre 1950) 116
64 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

N° du document

annexé
anglais français
XIV. Lettre à Costa-Rica (15 novembre 1950) 117
XV. Lettre à la France (15 novembre 1950) - 118
XVI. Lettre à Haïti (15 novembre 1950) 119
XVII. Lettre à la Corée (15 novembre 1950) 120
XVIII. Lettre au Laos (12 janvier 1951) 121
SIXIÈME PARTIE. — RÉPONSES DES GOUVERNE-
MENTS AUX PRÉCÉDENTES
I. Correspondance relative à la position du
Salvador :
A. Note circulaire (25 november 1950) 122 124
B. Annexe à la circulaire :
Note du Salvador {27 octobre 1950) 123 125
II. Correspondance relative à la position du
Viet-Nam :
A. Note circulaire (6 décembre 1950) 126 128
B. Annexe à la circulaire :
Lettre du Viet-Nam (3 novembre
1950) 127 129
C. Lettre du Viet-Nam (22 décembre
1950) 130
D. Lettre du Secrétaire général adjoint
(12 janvier 1950) 131
III. Correspondance relative à la position de
la France :
A. Lettre de la France (6 décembre
1950) 132
B. Lettre du Secrétaire général adjoint
(x2 janvier 1951) 133
IV. Correspondance relative à la position du
Cambodge :
A. Lettre du Cambodge (6 décembre
1950) 134
B. Lettre du Secrétaire général adjoint
(12 janvier 1951) 135
Projet de convention sur le crime de génocide 136
Communications reçues par le Secrétaire général 137

53
65 AVIS DU 28 V 5I (RESERVES A CONVENTION GENOCIDE)

N° du document
annexé
anglais français
Observations des gouvernements sur le projet de
convention préparé par le Seerétaire général et
communications d'organisations non gouverne-
mentales 138

Rapport du Comité spécial du Génocide 139

Compte rendu analytique de la 26me séance du
Comité spécial du génodice I40

Rapport de la Sixième Commission I41
Comité spécial du génocide : Clauses finales 142

Compte rendu analytique de la 23me séance du
Comité spécial du génocide 143

Génocide. Projet de convention et rapport du
Conseil économique et social. Amendement 144

Génocide. Projet de convention et rapport du
Conseil économique et social. Amendements 145

Compte rendu analytique de la 2ome séance du
Comité spécial du génocide 146

Compte rendu analytique de la 24me séance du
Comité spécial du génocide 147

Génocide. Projet de convention et rapport du
Conseil économique et social. Amendements 148

U.R.S.S.: amendements au projet de convention
pour la prévention et la répression du crime de
génocide présenté par la Sixième Commission 149

R.S.S. d'Ukraine : amendement à la proposition
présentée par le Royaume-Uni de compléter le
projet de convention sur le génocide par un
article nouveau étendant l'application de la
convention à tout territoire à l'égard duquel un
Etat contractant exerce les fonctions d'autorité,
de direction et d'administration 150

Documents officiels de la troisième Session de
l’Assemblée générale, première partie.
Séances plénières de l’Assemblée générale.
Comptes rendus analytiques des séances. 21 sep-
tembre-12 décembre 1948 I5I

Documents officiels de la troisième Session de
l'Assemblée générale, première partie. Questions
juridiques. Sixième Commission. Comptes rendus
analytiques des séances. 21 septembre-10 décem-
bre 1948 “152

Idem. Annexes 153
54
66 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

B. — DOCUMENTS PRESENTES PAR L'ORGANISATION INTERNATIONALE
DU TRAVAIL
1) Constitution de l'Organisation internationale du Travail.

II) Conventions et recommandations 1919-1949 (volume contenant les
conventions et recommandations adoptées par la Conférence inter-
nationale du Travail de rgrg à 1949).

Ii) Correspondance officielle relative à la ratification de certaines
conventions internationales du travail.
a) Pologne
I. Lettre du 16 janvier 1920 du ministre du Travail de Pologne
au Directeur du B.I.T.

2, Réponse du Directeur du B. I. T. au ministre du Travail de
Pologne du ro juillet 1920.

3. Sommaire de la correspondance ci-dessus communiqué aux
Membres de l'Organisation dans le «Bulletin officiel du
Bureau international de Travail ».

b) Inde

1. Extrait d’une lettre du secrétaire d'État pour I’Inde au
Secrétaire général de la Société des Nations du 12 juillet 1921.

2. Extrait de la réponse du Secrétaire général per interim de
la Société des Nations au secrétaire d'État pour l'Inde du
22 juillet 1921.

3. Lettre du Directeur du Bureau international du Travail au
secrétaire d'État pour l'Inde du 24 septembre 1921.

c) Cuba

1. Lettre du Secrétaire général de la Société des Nations au
Directeur du Bureau international du Travail, 11 juillet 1928.

Lettre du Directeur du B.I.T. au Secrétaire général de la

Société des Nations du 31 juillet 1928.

3. Lettre du Secrétaire général de la Société des Nations au
Directeur du B.I.T. du 23 août 1928.

4. Lettre du Directeur du B. I. T. au sous-secrétaire d’État aux

Affaires étrangères de Cuba, 3 août 1928.

5. Lettre du Directeur du B. I. T. au secrétaire de l’ Agriculture,
du Commerce. et du Travail de Cuba du 3 août 1928.

D

6. Lettre du sous-secrétaire d’État aux Affaires étrangères de
Cuba au Directeur du B.I.T., 20 février 1930.

d) Pérou
x. Résolution du Gouvernement péruvien du 6 mars 1936.

35
67

IV)

VI)

VII)

56

AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

2. Lettre du Directeur er interim du B.I.T. au ministre des
Affaires étrangères du Pérou, 15 mai 1936.

3. Réponse du ministre des Affaires étrangères du Pérou du
8 juillet 1936. -

Mémorandum présenté par le Directeur du B.I.T.au Comité

d'experts pour la codification progressive du droit international et

extrait du rapport soumis par le Comité au Conseil de la Société

des Nations, 1927.

a) Texte du mémorandum présenté par le Directeur du B.I.T.
au Comité d'experts pour la codification progressive du droit
international.

b) Extrait du rapport du Comité d’experts pour la codification
progressive du droit international, soumis au Conseil de la
Société des Nations, 15 juin 1927.

c) Extrait de la résolution adoptée par le Conseil de la Société
des Nations du 17 juin 1927.

Extrait du rapport présenié au Conseil d'Administration du
B.I. T. à sa 60me session (Madrid, octobre 1932), par sa Com-
mission du règlement, et document soumis par le B.I.T. à la
Commission.

a) Extrait du rapport de la Commission du réglement.
b) Document soumis par le B. I. T. à la Commission du règlement.

Communications du B.I.T. au Secrétaire général des Nations
Unies relatives à l'enregistrement des conventions internationales
du travail.

a) Lettre du conseiller juridique du B. I. T. au Secrétaire général
des Nations Unies, 10 août 1940.

b) Lettre du conseiller juridique du B. I. T. au Secrétaire général
des Nations Unies, 27 juin 1950.

Exemples de ratification de conventions internationales du travail,
comportant des conditions suspensives, des limites géographiques ou
d'autres précisions ne constituant pas de réserves.

a) Ratifications comportant des conditions suspensives :

x. Ratification conditionnelle par le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord de la Convention concernant
la simplification de l'inspection des émigrants à bord des
navires, 1926 (Convention n° 21).

b) Ratifications à portée géographique limitée :

1. Ratification formelle par l'Inde des conventions concernant
la réparation des maladies professionnelles, 1925 (Conven-
tion n° 18), et l'égalité de traitement des travailleurs
étrangers et nationaux en matière de réparation des
accidents du travail, 1925 (Convention n° 19).

2. Ratification formelle par l'Australie de certaines conven-
tions internationales du travail.
68 AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

3. Ratification formelle par le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord de la Convention concernant
la liberté syndicale et la protection du droit syndical, 1948
(Convention n° 87).
c) Exemples de ratifications comprenant d’autres précisions ne
constituant pas de réserves :

1. Ratification formelle par le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord de la Convention concernant
le contrat d'engagement des marins, 1926 (Convention
n° 22).

2. Ratification formelle par l’Inde de la Convention. concer-
nant le contrat d'engagement des marins, 1926 (Conven-
tion n° 22).

3. Ratification formelle par lAustralie de la Convention
concernant la durée du travail à bord et les effectifs, 1936
(Convention n° 57).

4. Ratification formelle par les Etats-Unis des Conventions
concernant le minimum de capacité professionnelle des
capitaines et officiers de la marine marchande, 1936
(Convention n° 53); concernant les congés annuels payés
des marins, 1936 {Convention n° 54) ; concernant les obliga-
tions de l’armateur en cas de maladie, d’accident ou de
décès des gens de mer, 1936 (Convention n° 55) ; concernant
la durée du travail 4 bord des navires et les effectifs, 1936
(Convention n° 57): fixant l’âge minimum d’admission des
enfants au travail maritime (revisé en 1936) (Convention
n° 58). ‘

II. — PIÈCES DÉPOSÉES AU COURS DE LA PROCÉDURE ORALE

A. — DOCUMENTS PRESENTES PAR LE SECRÉTAIRE GENERAL DES
Nations UNIES

} Rapport sur le droit relatif aux traités, établi par le professeur
Brierley pour la Commission du droit international.

2) Compte rendu analytique de la 53me séance de la Commission.
3) Rapport de la Commission de droit international sur les travaux

de sa deuxième session (juin-juillet 1950).

4) Lettre du Secrétaire général adjoint chargé du Département juridique

du 5 février 1951 relative à la communication de l'Équateur.

5) Lettre du Secrétaire général adjoint chargé du Département juri-

dique du 5 février 1951 sur la communication de l’Equateur.

6) Lettre du ministre des Affaires étrangères de l'Iran au Secrétaire

général du 15 janvier 1951.

7) Lettre du Secrétaire général adjoint chargé du Département juri-

dique au ministre des Affaires étrangères de l'Iran.

8) Lettre du Secrétaire général adjoint chargé du département juri-

dique du 28 février 1951, sur les communications de l’Australie.

q) Lettre du représentant permanent ad interim de l'Australie aux

Nations Unies au Secrétaire général, Ig mars 1951.
69

AVIS DU 28 V 51 (RESERVES A CONVENTION GENOCIDE)

10) Lettre du secrétaire permanent du ministère des Affaires étrangères.

de Ceylan au Secrétaire général adjoint chargé du Département
juridique, 27 janvier 1951.

11) Lettre du Secrétaire général adjoint chargé du Département juri-

dique au ministre des Affaires étrangères de Ceylan, 5 mars 1951.

12) Lettre du Secrétaire général adjoint chargé du Département juri-

dique sur la communication de Ceylan du 7 mars 1951.

13) Lettre de la délégation permanente de Norvège aux Nations Unies

au Secrétaire général adjoint chargé du Département juridique du
9 février 1951.

14) Lettre du Secrétaire général adjoint chargé du Département juri-

dique au représentant permanent de la Norvège aux Nations Unies
du 16 février 1951.

B. — DocuMENTS PRÉSENTÉS PAR LE REPRÉSENTANT D’ISRAEL

1) Traduction en anglais de la loi israélienne sur le crime de génocide

2

I

2

(prévention et répression). 5710-1950.

) «The Genocide Convention, its Origin and Interpretation », par
Nehemiah Robinson. 1949. Institut des Affaires juives du Congrès.
juif mondial.

C. — CORRESPONDANCE ADRESSÉE AU GREFFE PAR L'AMBASSADE
D'AUSTRALIE A LA HAYE ET LE CHARGÉ D'AFFAIRES DE LA MISSION
DES PHILIPPINES AUX NATIONS UNIES

) Lettre adressée au Greffier, le 3 avril 1951, par l'ambassade d’Austra-
lie à La Haye. ‘

) Télégramme adressé au Greffier, le 6 avril 1951, par le chargé
d’affaires de la mission des Philippines aux Nations Unies.

58
